Citation Nr: 1451294	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to November 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the RO in Denver, Colorado that reopened a previously denied claim for service connection for schizoid personality manifested by headaches, and then denied the claim.  Although the RO has combined the issues of service connection for headaches and a psychiatric disorder into one claim, the Board finds that they are separate claims, and has restyled them on the first page of this decision accordingly.

A video conference hearing was held in November 2013 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The issues of entitlement to service connection for headaches and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously denied service connection for schizoid personality manifested by headaches in a December 1973 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Some of the additional evidence received since that December 1973 rating decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for headaches.


CONCLUSION OF LAW

New and material evidence having been received, the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In its June 2011 decision, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for schizoid personality manifested by headaches.  Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented as to the previously denied claim for service connection for headaches.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Veteran submitted his original claim for service connection for headaches in December 1973.  The RO denied entitlement to service connection for "schizoid personality manifested by headaches" in a December 1973 rating decision, finding that there this was a constitutional or developmental disability that was not a disability under the law.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 1973 rating decision became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The evidence of record at the time of the prior final December 1973 rating decision included service treatment records and service personnel records.  Service treatment records showed that he complained of headaches that existed for two or three years prior to service.  He was diagnosed with muscle contraction headaches.  Additional evidence received since the prior to the final December 1973 rating decision includes the Veteran's essentially duplicative statements to the effect that he incurred chronic headaches in service.  Additional evidence of record submitted since the prior final decision also includes lay statements and testimony from the Veteran and his wife to the effect that he has had longstanding symptoms of the claimed headaches ever since service, and VA medical records reflecting episodic treatment for headaches.

The Board finds that some of the evidence received since the December 1973 rating decision is new and material.  The Veteran competently and credibly testified that he had continuous symptoms of headaches since his basic training. When considered with the evidence of record, this evidence is new and material and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Given the favorable outcome of this decision as to reopening the previously denied claim, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).

ORDER

The claim for service connection for headaches is reopened, and the claim is granted to this extent only.

REMAND

The Board notes that prior to the current appeal, the issue of entitlement to service connection for an acquired psychiatric disorder was not previously claimed or adjudicated.  The RO has characterized the current appeal as entitlement to service connection for schizoid personality manifested by headaches.  At his November 2013 Board hearing, the Veteran and his representative contended that as a result of being beaten during a "blanket party" in service, he suffered a head injury, and incurred chronic headaches and a psychiatric disorder.  

The Veteran's service personnel records reflect that he served on active duty from October 31, 1973 to November 28, 1973, and had no foreign or combat service.

Service treatment records reflect that on entrance examination, a headache disorder was not noted.  During his brief period of service, the Veteran complained of headaches that he had for the past two or three years, and was diagnosed with muscle contraction headaches.  He was referred for a mental health evaluation, and the examiner diagnosed schizoid personality.  The examiner stated, "Although not totally definitive, his personality pattern is not consistent with a functional component to his H.A.'s.  Thus, an organic basis cannot be ruled out.  He does, however, have a [sic] element of manipulation of which his physical complaints could possibly be a part."

As noted above, in its December 1973 decision, the RO found that the Veteran's  "schizoid personality manifested by headaches" was a constitutional or developmental disability that existed prior to service.  

Governing regulation provides that congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  A personality disorder is not a disability for which service connection can be established.  Id.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

VA medical records reflect that he has been treated for anxiety, depression, and dysthymia.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran has testified that he has had headache symptoms ever since service, and has psychiatric symptoms.  He is competent to make this statement and the Board finds his statement credible.  As there is an indication that he may have a chronic headache disorder and/or a psychiatric disorder that is associated with his service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has these claimed conditions and whether they are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should be asked whether the Veteran has a current headache disorder and/or acquired psychiatric disorder, which preexisted his active service and was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service or which is otherwise related to his active service.

Relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Records on file reflect that the Veteran reportedly applied for disability benefits from the Social Security Administration (SSA).  To ensure that the VA record on appeal is complete, the AOJ should attempt to obtain his SSA records and associate them with his claims file or electronic Virtual VA or VBMS folders.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding relevant VA records of treatment for headaches or a psychiatric disorder that may exist and are not duplicative of evidence already of record.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for a psychiatric disorder since service.  After obtaining any necessary authorization, attempt to obtain all identified and relevant records that are not duplicates of those already in the claims file. 

3.  Attempt to obtain the Veteran's SSA records, if any, including all medical records this other Federal agency considered in determining his entitlement.

4.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disorder and/or psychiatric disorder found to be present; and, if so, whether such disability existed prior to the Veteran's active service and was permanently aggravated by the Veteran's military service.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner is asked to offer an opinion addressing the following questions:

(a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a chronic headache or psychiatric disorder preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed psychiatric disorder. 

(b) Please indicate whether any preexisting headache or psychiatric disorder obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder). 

If a personality disorder is also diagnosed, the examiner is requested to discuss whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability. 

(c) If the examiner does not find obvious or manifest evidence that any currently diagnosed headache or psychiatric disability preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a headache disorder and/or an acquired psychiatric disorder that is related to active military service or events therein.

In providing the medical opinions above, the examiner is asked to discuss the Veteran's lay statements and the medical evidence of record.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

5.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6.  Then, the AOJ should readjudicate the appeal for service connection for a chronic headache disorder and an acquired psychiatric disorder.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


